Case 1:18-cv-01475-WJM-KMT Document 63 Filed 05/21/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-01475-KMT

  CARLOS INNISS, on behalf of himself and all others similarly situated,

            Plaintiff,

  v.

  ROCKY MOUNTAIN INVENTORY, INC., a Colorado corporation,
  BRIAN HUNGERFORD, an individual,
  JANINE HUNGERFORD, an individual, and
  LINDA HUNGERFORD, an individual,

            Defendants.


                  NOTICE OF FILING OF CONSENT TO BECOME PARTY PLAINTIFF


            PLEASE TAKE NOTICE, that pursuant to 29 U.S.C. § 216, Plaintiff hereby files the

  attached Consent Form for the following individual:

       1.       Aaron X. Morris

                Respectfully submitted this 21st day of May, 2019.

                                                       /s/ Paul F. Lewis
                                                       Paul F. Lewis
                                                       Michael D. Kuhn
                                                       Andrew E. Swan
                                                       LEWIS | KUHN | SWAN PC
                                                       620 North Tejon Street, Suite 101
                                                       Colorado Springs, CO 80903
                                                       Telephone: (719) 694-3000
                                                       Facsimile: (866) 515-8628
                                                       plewis@lks.law
                                                       mkuhn@lks.law
                                                       aswan@lks.law

                                                       Attorneys for Plaintiff
Case 1:18-cv-01475-WJM-KMT Document 63 Filed 05/21/19 USDC Colorado Page 2 of 3




                                           CERTIFICATE OF SERVICE

         I hereby certify that on this 21st day of May, 2019, I filed the foregoing Notice of Filing

  of Consent to Become Party Plaintiff using the Court’s e-filing system, which will send

  notification to all counsel of record.

                                                        /s/ Anne S. Pearcy
                                                        Anne S. Pearcy
Case 1:18-cv-01475-WJM-KMT Document 63 Filed 05/21/19 USDC Colorado Page 3 of 3
